DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 06/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.
Continuation
4. This application is a continuation application of U.S. application no. 14/622784 filed on February 13, 2015, now U.S. Patent 10282685 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-7, 9-21, and 23-29 of Application No. 14/622,784 – hereby known as ‘784. This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding Claims 1 and 12, Claims 1 and 12 recites similar steps of '784 Claim 1. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced patent and instant application read:
A computer implemented method for maintaining a plurality of computer database issue records assigned within an issue database, each database issue record having an associated rank value, the rank values of the plurality of issue records defining an order of the plurality of issue records, the method comprising: receiving, by a database server computer, a database rank operation request to change the rank of a subject issue record; determining, by the server computer, issue records relevant to the database rank operation request; acquiring, by the server computer using a single database record lock acquisition request, database record locks on each of the relevant issue records by writing a universally unique identifier to a record lock value field associated with each of the relevant issue records in a database table separate from any native database record locking functionality, wherein the universally unique identifier is associated with the database rank operation request; and in response to acquiring database record locks on each of the relevant issue records: calculating, by the database server computer, a new rank value for the subject issue record, the new rank value determined in 
It would have been obvious to modify use of calculations for the rank, as there is nothing in the claim that would preclude these from being having a length that is less than a maximum rank length, and further this is the mere substitution of one element for another similar one known in the field, the combination must do more than yield a predictable result. Elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth below.
Thus, Claims 1 and 12 are an obvious variant of claim 1 in the referenced patent. 

Regarding Claim 2 and 13, in addition to above, claim 2 of ‘784 recites substantially similar limitations to Claims 2 and 13 in ‘182.

Regarding Claim 3 and 14, in addition to above, claim 3 of ‘784 recites substantially similar limitations to Claims 3 and 14 in ‘182.

Regarding Claim 4 and 15, in addition to above, claim 4 of ‘784 recites substantially similar limitations to Claims 4 and 15 in ‘182.

Regarding Claim 5 and 16, in addition to above, claim 5 of ‘784 recites substantially similar limitations to Claims 5 and 16 in ‘182.

Regarding Claim 7, in addition to above, claim 9 of ‘784 recites substantially similar limitations to Claim 7 in ‘182.

Regarding Claim 8 and 18, in addition to above, claim 10 of ‘784 recites substantially similar limitations to Claims 8 and 18 in ‘182.

Regarding Claim 9 and 19, in addition to above, claim 11 of ‘784 recites substantially similar limitations to Claims 9 and 19 in ‘182.

Regarding Claim 10 and 20, in addition to above, claim 13 of ‘784 recites substantially similar limitations to Claims 10 and 20 in ‘182.

Regarding Claim 11, in addition to above, claim 29 of ‘784 recites substantially similar limitations to Claims 11 in ‘182.

All other dependent claims that depend on the independent claims 1 and 12 are also rejected as they rely on a base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations and steps described in Claim 1 for receiving, by a rank operation request to change the rank of a subject record (Receiving and Analyzing Information; observation and judgement; a  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information and mathematical relationships. For example, the maintaining of issues which each have an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues encompasses what a manager does to rank and prioritize issues that need to be addressed by a team. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements including the database, server, and computer. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as additional elements, the steps for receiving (ranking information and operations) are insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0324] A computer system as described herein may be configured in a plurality of useful arrangements. In one approach, a data processing method comprises using a server computer, obtaining from one or more non-transitory computer-readable data storage media a copy of one or more sequences of instructions that are stored on the media and which when executed using a particular user computer among a plurality of user computers cause the particular user computer to perform, using the particular user computer alone or in combination with the server computer, the techniques that are described herein; and using the server computer, 

Which shows that this is a generic system being utilized for this process, such as any computer system as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as a server and computer, nor the receiving steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 12 also contains the identified abstract ideas above with the additional element non-transitory computer-readable storage media and processors which is highly generalized as per applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-11 and 13-20 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, Claims 1-20 are ineligible.

Allowable Subject Matter
7. Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejection. 

35 U.S.C. §103
	The closest prior art of record includes Kirshenbaum et al. (US patent number 8719073) describing a categorizer that produces a measure regarding cases associated with an issue where information regarding cases associated with the issue is received after one or more events have occurred with respect to the issue, Iwasaki et al. (US patent number 5274809) describing a task execution control where at a time point when a post issue task ends the use of a shared resource and another task is allowed to the shared resource, Chamdani et al. (US publication number 2009/0254774) describing a run-time scheduler that schedules tasks for queries on execution resources in a dataflow fashion where the run-time scheduler may comprise a task manager, and Hindle et al. (Alipour, Anahita & Hindle, Abram & Stroulia, Eleni. (2013). A contextual approach towards more accurate duplicate bug report detection. 10th Working Conference on Mining Software Repositories (MSR). 183-192. 10.1109/MSR.2013.6624026.) describing issue-tracking systems used by software projects contain issues, bugs, or tickets written by a wide variety of bug reporters, with different levels of training and knowledge about the system under development. The references fail to teach the maintaining of issues which each have an associated rank value and then using the rank values of the plurality of issues to defining an order of the plurality of issues and in response to successfully acquiring locks on the relevant issues calculating a new rank value for the subject issue and saving it. 

Conclusion

US 20150347542 A1
Systems and Methods for Data Warehousing in Private Cloud Environment
SULLIVAN; Kevin et al.
US 20140304505 A1
ABSTRACTION LAYER FOR DEFAULT ENCRYPTION WITH ORTHOGONAL ENCRYPTION LOGIC SESSION OBJECT; AND AUTOMATED AUTHENTICATION, WITH A METHOD FOR ONLINE LITIGATION
Dawson; William Johnson
US 20110063093 A1
SYSTEM AND METHOD FOR PERFORMING SERIALIZATION OF DEVICES
Fung; Eric et al.
US 20110010720 A1
SYSTEM AND METHOD FOR MANAGING ELECTRONIC ASSETS
Smith; Keelan et al.
US 20110010770 A1
SYSTEM AND METHOD FOR PERFORMING KEY INJECTION TO DEVICES
Smith; Keelan et al.
US 20070192306 A1
Searching digital information and databases
Papakonstantinou; Yannis et al.
US 20050065678 A1
Enterprise resource planning system with integrated vehicle diagnostic and information system
Smith, Andrew  et al.
US 20030125044 A1
Automation of maintenance and improvement of location service parameters in a data base of a wireless mobile communication system
Deloach, James D. JR. et al.
US 20020152257 A1
Delivery of sequential information
Frolik, William R.  et al.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.






/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	11/27/202108

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683